 

Case 1:21-mj-O0046-RMM Document 11 Filed 01/25/21 Page1of1

AQ 442 (Rev PL TN) Arrest Warrant

UNITED STATES DISTRICT COURT

for the

District of Columbia

United States of America
Vv. }

} Case: 1:21-mj-00046

) Assigned to: Judge Robin M. Meriweather

) Assign Date: 1/13/2021

Description: COMPLAINT W/ARREST WARRANT

Hunter Seefried

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

frame of persan to be arrested) Hunter Seefried 5
who is accused of an offense or violation based on the following document filed with the court:

O Indictment 1 Superseding Indictment O [Information © Superseding Information @ Complaint
0 Probation Violation Petition Cl Supervised Release Violation Petition A Violation Notice O Order of the Court

This offense is briefly described as follows:

18 U.S. Code § 1361 - Government property or contracts
18 U.S.C. 1752 (a)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
40 U.S.C. 5104(e)- Violent Entry and Disorderly Conduct on Capitol Grounds

v7) Robin M. Meriweather
WD & ~ 7 *— 9021,01.13 13:49:00 -05°00

 

Date: 01/13/2021

issuing officer's signature

City and state: | Washington, DC Robin M. Meriweather, U.S. Magistrate Judge

Printed name and title

 

Return

 

This warrant was received on (date) ©} hy hae f . and the person was arrested on (date) Os /, t ¥/gok /
al fertv and state) CO. fm (Ag fa De flecarw .

Date: oof 1¢ [gad Sean
Arresting officer's signature

Frenes> TCesery S tone! Mg ee8

Printed name and title

  

 

 
